NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0902-19

DOUG PERKINS,

           Plaintiff-Respondent/
           Cross-Appellant,

v.

BOROUGH OF MANASQUAN,

           Defendant-Appellant/
           Cross-Respondent,

and

MONMOUTH COUNTY and
STATE OF NEW JERSEY,

     Defendants.
____________________________

                    Argued February 9, 2021 – Decided March 8, 2021

                    Before Judges Haas, Mawla, and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-2916-17.

                    William E. Wells, Jr.                       argued the cause for
                    appellant/cross-respondent                  (King Kitrick Jackson
             McWeeney & Wells, LLC, attorneys; Mark G. Kitrick,
             of counsel; William E. Wells, Jr., on the briefs).

             Michael Confusione argued the cause for
             respondent/cross-appellant (Hegge & Confusione, LLC
             and The Maglione Firm, PC, attorneys; Michael
             Confusione, Dean R. Malione, and Elizabeth Boylan, of
             counsel and on the briefs).

PER CURIAM

      Defendant Borough of Manasquan appeals from: a January 25, 2019 order

denying it summary judgment; an August 8, 2019 decision denying a directed

verdict; a September 18, 2019 order entered following a jury trial denying its

motion for judgment notwithstanding the verdict; and a September 23, 2019

order granting plaintiff Doug Perkins counsel fees. Plaintiff cross-appeals from

the August 12, 2019 jury verdict, which denied him pain and suffering damages

and challenges various in limine rulings. We affirm.

      In August 2015, plaintiff visited Manasquan Beach. During high tide,

plaintiff dove headfirst into the water, in an area posted with a red flag indicating

"no swimming," and struck his head on underwater bulkhead that was not visible

from above the water. As a result, plaintiff lacerated his skull, and broke his

neck and clavicle.

      Plaintiff filed suit against defendant as well as Monmouth County and the

State. The County and the State were dismissed on summary judgment.

                                                                              A-0902-19
                                         2
      Defendant filed a motion for summary judgment arguing the bulkhead

constituted unimproved property and therefore it could not be held liable for

plaintiff's injuries pursuant to N.J.S.A. 59:4-8 of the Tort Claims Act (TCA).

The motion judge denied summary judgment finding questions of fact regarding

whether the bulkhead constituted improved property and whether the lifeguard's

conduct was negligent and the proximate cause of plaintiff's injuries.

      The case was tried by a different judge before a jury over the course of

seven days. Plaintiff presented fact witness testimony from his wife who was

an eyewitness to the incident, the Manasquan Beach Manager, several

lifeguards, friends, a co-worker, his parish priest, a neighbor, and his daughter.

He also presented expert testimony from an aquatic safety expert, psychiatrist,

orthopedic surgeon, clinical psychologist, and a certified public accountant who

testified regarding plaintiff's lost earnings. Defendant also relied upon the fact

testimony of the beach manager and lifeguards and presented expert testimony

from a neurosurgeon.

      Plaintiff's theory of liability alleged defendant was the proximate cause of

his injuries because it failed to adequately warn of the dangerous condition

through its method of placing red flags on the beach in the vicinity of the

bulkhead. Plaintiff's aquatic expert testified flags were insufficient to warn of


                                                                            A-0902-19
                                        3
the presence of the underwater bulkhead. He opined signage containing words

or illustrations was necessary to identify the type of danger.

      Defendant filed a motion for a directed verdict arguing "the wooden

bulkhead in question does not constitute a dangerous condition within the

meaning of the [TCA.]" The trial judge denied the motion holding the issue of

whether Manasquan acted palpably unreasonable was "clearly" a question for

the jury. The jury returned a verdict in favor of plaintiff, finding defendant

liable and the 100% proximate cause of plaintiff's injuries. The jury awarded

plaintiff $325,000 for past lost wages, but no damages for pain and suffering.

      Defendant filed a motion for judgment notwithstanding the verdict or

alternatively for a new trial and plaintiff filed a motion seeking counsel fees.

Citing Burroughs v. City of Atlantic City, 234 N.J. Super. 208 (App. Div. 1989),

defendant argued plaintiff proved neither that the bulkhead was a dangerous

condition nor that pursuant to N.J.S.A. 59:4-2 defendant had acted in a "palpably

unreasonable" fashion by placing a red flag in the vicinity of the bulkhead and

posting lifeguards on the beach.

      The trial judge distinguished Burroughs, and made the following findings:

            [T]hat case arose . . . from an accident that occurred
            relating to diving off a boardwalk. And . . . it was clear
            in that case and undisputed, that diving from that
            boardwalk was not permitted. The real issue in that

                                                                           A-0902-19
                                        4
case was whether it was foreseeable, and it seemed to
be undisputed in that . . . it was known and foreseeable
that individuals were in fact diving from the boardwalk.
And that diving from that boardwalk, depending on the
tides and the level of the water, could . . . [be]
dangerous because the water would be low at certain
times.

      And there was an ordinance that was passed by
the town . . . that prohibited . . . diving from the
boardwalk. In addition to that, the [c]ity had posted
signs on light stanchions along the boardwalk which
read, no diving from boardwalk . . . . So there were
signs posted indicating that it was not a permitted use.

       In that case, the plaintiff's expert opined that the
posted warning was inadequate because it was not
located in a way so as to gain the attention of the
potential diver. Two, that it did not convey the nature
of the hazard posed by the particular conduct. Three,
that it did not warn of the hazard with the intensity
commensurate with the outcome. Four, that it did not
explain how to act to avoid injury. And five, it did not
explain the consequences of failing to conform or obey
to the admonition.

      The expert posited in that case that the warning
should read, ["]danger, shallow water, no diving, diving
can cause serious injuries.["] The expert suggested that
the sign should also contain a symbol for diving
surrounded by the international red circle with a slash,
indicating that such activity is prohibited. . . .

       The testimony of the expert in that case is quite
similar, and substantially similar to the testimony of the
expert in the instant case. The plaintiff's expert in the
instant case . . . opined[] that the use of the red flag in
this particular case was inadequate. He testified that in

                                                              A-0902-19
                            5
     his expert opinion signage warnings should contain
     certain things, including, [it] should catch someone's
     attention, it should definitely warn of the condition, and
     the nature of the condition, and even of the potential
     resulting injury or harm that can result from the
     condition.

           The plaintiff's expert in this case clearly
     indicated that the red flags did not meet any of the
     standards of what he considered to be the standard for
     signage. That the red flag could mean many things.
     And the testimony of the various witnesses, giving all
     inferences of credibility to those witnesses, and leaving
     to the purview of the jury to balance and weigh all of
     the testimony, clearly presented that there were
     different usages that were made of the red flag.

The judge concluded:

     based upon the evidence presented, including evidence
     presented by the defendant's witnesses that indicated
     what steps were being taken to warn of the bulkhead,
     the jury could reasonably have found that in fact the
     condition was dangerous, if it was not dangerous and
     risk of injury was not foreseeable, there would be no
     need to warn. And clearly . . . [defendant] had in fact
     taken steps to warn against that condition. And clearly
     indicated and testified, admitted on the stand, that yes,
     running into the bulkhead, swimming into the bulkhead
     could in fact cause injuries and hence the attempt to
     warn by use of the red flag.

            The [c]ourt also notes that the bulkhead, and this
     again was undisputed from the testimony, during high
     tide is not visible, which again is a fact that the jury
     could have certainly taken into consideration and given
     weight to. . . .


                                                                  A-0902-19
                                 6
                    So based upon all the evidence that was
             submitted, including the photographs and the
             testimony, the [c]ourt cannot find that the jury's finding
             that the bulkhead was a dangerous condition is . . . not
             supported by the weight of the evidence.

      The judge also found no grounds to second-guess the jury's finding that

defendant's placement of red flags as a form of warning constituted palpably

unreasonable conduct. She stated:

             [A] review of the record reflects that a reasonable jury
             could conclude that given the condition, the nature of
             the condition, and the nature of the danger, as well as
             the combination with the foreseeable permitted use of
             the property, the use of the red flag alone was not a
             reasonable mechanism by which to warn of the danger.

The court concluded defendant's arguments "[l]argely . . . rest on questions of

credibility [which was] . . . within the purview of the jury . . . ."

      On September 23, 2019, the court issued a judgment in the amount of

$262,479.67 for past lost wages, representing the sum awarded by the jury less

a $62,520.33 credit for Social Security Disability payments. The court also

ordered defendant to pay attorney fees in the amount of $87,405.73 out of a total

of $300,360 sought.

                                          I.

      On appeal, defendant argues the bulkhead was part of the beach and

unimproved land, and the trial court should have granted summary judgment

                                                                           A-0902-19
                                          7
pursuant to the TCA. It asserts the trial judge erred when she denied defendant's

motions for a directed verdict and judgment notwithstanding the verdict because

the underwater bulkhead was not a dangerous condition since plaintiff

disregarded the posted red flag warning, signage, and the lifeguard's attempts to

whistle him away from the bulkhead. Defendant alleges there is no evidence of

causation. It also argues counsel fees were not compensable because the jury

did not award future economic losses.

      We review "an order [on] summary judgment in accordance with the same

standard as the motion judge." Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)

(citations omitted).   We "must review the competent evidential materials

submitted by the parties to identify whether there are genuine issues of material

fact and, if not, whether the moving party is entitled to summary judgment as a

matter of law." Ibid. (citing Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 540 (1995); R. 4:46-2(c)). We review the facts in a light most favorable to

the non-moving party, "keeping in mind '[a]n issue of fact is genuine only if,

considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion . . . would require submission of the issue to the trier of

fact.'" Schiavo v. Marina Dist. Dev. Co., LLC, 442 N.J. Super. 346, 366 (App.

Div. 2015) (first alteration in original) (quoting R. 4:46-2(c)).


                                                                           A-0902-19
                                         8
      Similarly, a motion for directed verdict must be denied if,

            accepting as true all the evidence which supports the
            position of the party defending against the motion and
            according [them] the benefit of all inferences which can
            reasonably and legitimately be deduced therefrom
            reasonable minds could differ. . . . [W]e apply the same
            standard that governs the trial courts.

            [Vitale v. Schering-Plough Corp., 447 N.J. Super. 98,
            119-20 (App. Div. 2016) (second alteration in original)
            (internal citations omitted).]

      We apply the same standard as the trial court to determine whether a

moving party is entitled to judgment notwithstanding the verdict. Riley v.

Keenan, 406 N.J. Super. 281, 298 (App. Div. 2009). We have described the

court's review function as "quite a mechanical one" of determining

            whether "the evidence, together with the legitimate
            inferences therefrom, could sustain a judgment in . . .
            favor" of the party opposing the motion; i.e., if,
            accepting as true all the evidence which supports the
            position of the party defending against the motion and
            according him the benefit of all inferences which can
            reasonably and legitimately be deduced therefrom,
            reasonable minds could differ . . . .

            [Judge v. Blackfin Yacht Corp., 357 N.J. Super. 418,
            424 (App. Div. 2003) (alterations in original) (quoting
            Dolson v. Anastasia, 55 N.J. 2, 5 (1969)).]




                                                                       A-0902-19
                                       9
      A judgment notwithstanding the verdict will be denied where the verdict

is based primarily on credibility determinations. Alves v. Rosenberg, 400 N.J.

Super. 553, 566 (App. Div. 2008) (citation omitted). However,

            [s]uch credibility determinations . . . may be removed
            from the jury's purview and a directed verdict granted
            when the testimony provided is uncontradicted and
            reliable, i.e., the testimony "is not improbable,
            extraordinary or surprising in its nature, or [where]
            there is no other ground for hesitating to accept it as the
            truth . . . ."

            [Ibid. (third and fourth alterations in original) (quoting
            Ferdinand v. Agric. Ins. Co. of Watertown, N.Y., 22
            N.J. 482, 494, 498 (1956)).]

      In Ferdinand, the Court explained,

            when the testimony of witnesses, interested in the event
            or otherwise, is clear and convincing, not incredible in
            the light of general knowledge and common
            experience, not extraordinary, not contradicted in any
            way by witnesses or circumstances and so plain and
            complete that disbelief of the story could not
            reasonably arise in the rational process of an ordinarily
            intelligent mind, then a question has been presented for
            the court to decide and not the jury.

            [22 N.J. at 494 (citations omitted).]

A "jury's factual determination will be disturbed only if we find that the jury

could not have reasonably used the evidence to reach its verdict." Sons of

Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 415 (1997).


                                                                          A-0902-19
                                       10
                                        A.

      Defendant challenges the motion judge's denial of summary judgment

arguing the bulkhead is a subaqueous part of the beach and "a vertical shore

protection structure installed to withstand the forces of waves and currents."

Defendant likens the bulkhead to sand dunes whose purpose is to preserve the

beach for public enjoyment. It argues summary judgment was appropriate

because "bulkheading for a beach bears a direct 'relation to the natural condition'

. . . [and] without bulkheading (or dune creation, or sand replenishment, etc.)

there is no 'beach' for purposes of the immunities intended by N.J.S.A. 59:4-8."

      N.J.S.A. 59:4-8 states: "Neither a public entity nor a public employee is

liable for an injury caused by a condition of any unimproved public property,

including but not limited to any natural condition of any lake, stream, bar, river

or beach." Addressing whether the bulkhead met this definition, the motion

judge stated:

            The Supreme Court stated [in Troth v. State, 117 N.J.
            258 (1989)] that it's not difficult to identify the factors
            that determine when property is improved to an extent
            sufficient to eliminate the immunity.

                   Public property is no longer unimproved when
            there has been a substantial physical modification of the
            property from its natural state and that the physical
            change creates hazards that did not previously exist and
            that require management by the public entity.

                                                                             A-0902-19
                                       11
                  The Court in Troth went on to specify that the
            hazard created by the physical alteration of the
            property, in that case the construction of a [2000] foot
            long dam, posed a hazard to safety sufficient to require
            a public entity to assume responsibility for their
            operation and maintenance.

                 The Supreme Court therefore held that the State
            was not immunized from liability as the dam was not
            an improved public property.

                  ....

                   As I've said in prior opinions, under the [TCA],
            the public entity is liable for injury caused by a
            condition of the property if the plaintiff establishes that
            the property was in a dangerous condition at the time of
            the injury, that the injury was proximately caused by a
            dangerous condition and that the dangerous condition
            created a reasonably foreseeable risk of the kind of
            injury which was incurred. And that either a negligent
            act or a . . . wrongful act or omission of an employee of
            the entity within the scope of his employment created
            the dangerous condition or . . . a public entity has actual
            or constructive notice of a dangerous condition under
            [N.J.S.A.] 59:4-3 a sufficient time prior to the injury to
            have taken measures to protect against the condition.

      The motion judge concluded defendant had "not provided adequate

evidence that the bulkhead in question was unimproved property, though the

improvement to the property by the unnatural condition of the bulkhead clearly

does not rise to the level of an improved property referenced by the Court in

Troth." She stated:

                                                                          A-0902-19
                                       12
                  The question of fact remains as to whether a
            reasonable jury could conclude that the bulkhead is
            improved property under the definition of the statute.

                  Additionally[,] even if the [c]ourt were to
            conclude that the bulkhead is unimproved public
            property, a question of fact still remains as to whether
            the lifeguard's conduct was negligent and was a
            proximate cause of plaintiff's injuries.

                  Plaintiff argues that the lifeguard's conduct was
            beyond a failure to warn and in fact lured plaintiff to
            the specific hazard which caused his injuries.

                   Based on the case law presented by plaintiff and
            again viewing the facts in a light most favorable to
            plaintiff, a reasonable jury could conclude that the
            placement of warning flags was confusing and was a
            proximate cause of plaintiff's injury and as such would
            impose liability upon defendant even if the [c]ourt were
            to determine the defendant would have otherwise had
            immunity.

      Our de novo review leads us to the same conclusion as the motion judge.

We are unconvinced defendant met its burden of proving the bulkhead was

"unimproved public property" pursuant to N.J.S.A 59:4-8 to be granted summary

judgment. Moreover, summary judgment was inappropriate because plaintiff's

theory of the case posited his injury was caused by "defendant's palpably

unreasonable use of flags that created a hazardous condition by . . . luring

plaintiff into this artificial, hidden danger." This was a question for the jury,

which could not be decided on summary judgment.

                                                                           A-0902-19
                                      13
                                       B.

      Defendant argues the trial judge should have granted its trial motion for a

directed verdict or its post-judgment motion for a judgment notwithstanding the

verdict because "there was no legally 'dangerous' condition[,] . . . plaintiff's

minimal evidence on causation[] failed as a matter of law[, and] . . . plaintiff's

criticism of [defendant's] allocation of resources vis-à-vis the bulkheading, was

not evidence of [palpable] unreasonableness." We disagree.

      N.J.S.A. 59:4-2 states:

            A public entity is liable for injury caused by a condition
            of its property if the plaintiff establishes that the
            property was in dangerous condition at the time of the
            injury, that the injury was proximately caused by the
            dangerous condition, that the dangerous condition
            created a reasonably foreseeable risk of the kind of
            injury which was incurred, and that either:

                  a. a negligent or wrongful act or omission
                  of an employee of the public entity within
                  the scope of his employment created the
                  dangerous condition; or

                  b. a public entity had actual or constructive
                  notice of the dangerous condition under
                  section 59:4-3 a sufficient time prior to the
                  injury to have taken measures to protect
                  against the dangerous condition.

      The trial judge made the following findings:



                                                                            A-0902-19
                                       14
[T]he jury was presented with the question, was the
bulkhead a dangerous condition.           And the jury
concluded by its verdict that in fact the bulkhead was a
dangerous condition.

       Whether or not the plaintiff was exercising due
care, again is a question that was submitted to the jury,
which again the jury based upon its testimony, its
evaluation of the evidence, including credibility
determinations, determined that the plaintiff was not
negligent and was exercising due care in the use of the
property.

       The [c]ourt is also satisfied that based upon the
evidence presented, including evidence presented by
the defendant's witnesses that indicated what steps were
being taken to warn of the bulkhead, the jury could
reasonably have found that in fact the condition was
dangerous, if it was not dangerous and risk of injury
was not foreseeable, there would be no need to warn.
And clearly [defendant] had in fact taken steps to warn
against that condition. And clearly indicated and
testified, admitted on the stand, that yes, running into
the bulkhead, swimming into the bulkhead could in fact
cause injuries and hence the attempt to warn by use of
the red flag.

       The [c]ourt also notes that the bulkhead, and this
again was undisputed from the testimony, during high
tide is not visible, which again is a fact that the jury
could have certainly taken into consideration and given
weight to. Low tide it's visible, it would be obvious.
At high tide, it is not visible, and it is not obvious. And
it was clear from the testimony, and it was undisputed
that at the time of this incident, it was high tide, and
that the bulkhead was not visible.



                                                              A-0902-19
                           15
                  So[,] based upon all the evidence that was
            submitted, . . . the [c]ourt cannot find that the jury's
            finding that the bulkhead was a dangerous condition is
            beyond the weight of . . . the evidence.

      Our review of the record similarly convinces us there was more than

"minimal evidence" presented to the jury regarding whether the bulkhead was a

dangerous condition. Indeed, the fact witnesses disputed what the flag in the

vicinity of the bulkhead signified and disputed whether the signage at the

entrance to the beach explained what the flag meant. Plaintiff's aquatic safety

expert explained why the flag system was an inadequate means of warning about

the dangerous condition. Furthermore, as the trial judge noted, the testimony

was rife with credibility determinations that only the jury could make .

Defendant's witnesses, which included the beach manager and several

lifeguards, were all fact witnesses who testified regarding the beach operations ,

the purpose of the signage and flags placed on the beach, and the incident itself.

Acceptance of their testimony was predicated on their credibility. For these

reasons, the trial judge did not err by refusing to enter a directed verdict and

denying judgment notwithstanding the verdict.

                                       C.

      We also reject defendant's argument it was an error to award counsel fees.

Defendant concedes N.J.S.A. 59:9-5 permits an award of counsel fees when

                                                                            A-0902-19
                                       16
there is no recovery for pain and suffering. However, citing Nickerson v. City

of Newark, 220 N.J. Super. 284 (Law Div. 1987), it argues "such awards are not

legislatively mandated . . . ."

      The TCA states:

             In any action brought against a public entity . . . under
             this act, the court may, in its discretion, award a
             successful claimant (a) costs ordinarily allowable in the
             private sector (b) expert witness fees not exceeding a
             total of $100[] and (c) reasonable attorney's fees;
             provided however that there shall be no recovery in any
             case where damages are awarded for pain and suffering.

             [N.J.S.A. 59:9-5.]

      The trial judge quoted the following comment to the TCA:

             "the underlying policy as to damages in this Act is to
             reimburse an injured claimant to the full extent of his
             present and projected economic loss. Consistent with
             this thesis discretion is vested in the trial judge to
             compensate a successful claimant against either a
             public entity or a public employee for the reasonable
             amount of his attorney's fees and for $100[] worth of
             his expert witness fee. This is done in order to ensure
             that a claimant is compensated for virtually all of its
             economic losses."

She then stated:

                   That particular last sentence regarding
             compensating the plaintiff for virtually all his economic
             losses, as well as the underlying policies to again
             reimburse an injured claimant to the full extent of his
             present and projected economic loss, is the center of the

                                                                         A-0902-19
                                       17
            cases that were cited both by the plaintiff and
            defendant, . . . when considering an application as the
            one before this [c]ourt.

      The motion judge properly applied N.J.S.A. 59:9-5 in awarding plaintiff

counsel fees. Nickerson, was not binding on the trial judge and was not a case

in which the court declined to award fees, but rather awarded plaintiff's attorneys

one-third of the fees because under the facts of that case, awarding the entirety

of the fees sought would be a windfall. The counsel fees award here was less

than one-third of the total fees sought and was neither a windfall nor an abuse

of discretion.

                                        II.

      On the cross-appeal, plaintiff challenges the court's in limine rulings and

argues the judge permitted defendant to adduce testimony regarding complex

medical diagnoses rendered by the non-testifying doctors, which constituted

improper hearsay.     Plaintiff also argues the trial judge precluded him, his

witnesses, and counsel from telling the jury he was declared disabled by the

Social Security Administration (SSA), which deprived him of a fair trial. He

asserts the judge precluded him from highlighting in summation the absence of

evidence produced by defendant.




                                                                             A-0902-19
                                       18
      Plaintiff argues the cumulative effect of these errors deprived him "of a

fair trial on the central issue of whether he suffered a permanent bodily injury

warranting an award of damages for pain and suffering." He alleges this is the

reason why the jury only awarded him economic damages.

             Our review of the trial court's evidential rulings "is
             limited to examining the decision for abuse of
             discretion." Parker v. Poole, 440 N.J. Super. 7, 16
             (App. Div.[ 2015]) (quoting Hisenaj v. Kuehner, 194
             N.J. 6, 12 (2008)), certif. denied, 223 N.J. 163 (2015).
             We will only reverse if the error "is of such a nature as
             to have been clearly capable of producing an unjust
             result." Ibid. (quoting R. 2:10-2).

             [Ehrlich v. Sorokin, 451 N.J. Super. 119, 128 (App.
             Div. 2017).]

      "The admission or exclusion of expert testimony is committed to the

sound discretion of the trial court. . . . [A] trial court's grant or denial of a motion

to strike expert testimony is entitled to deference on appellate review."

Townsend v. Pierre, 221 N.J. 36, 52 (2015) (internal citations omitted).

                                          A.

      The trial judge did not abuse her discretion when she denied plaintiff's

request to reference the SSA disability determination. In Villanueva v. Zimmer,

431 N.J. Super. 301 (App. Div. 2013), we held that a plaintiff could not reference

the SSA determination because it constituted hearsay. We stated:


                                                                                 A-0902-19
                                         19
            N.J.R.E. 803(c)(8) does not authorize the admission of
            an SSA determination of disability as a hearsay
            exception in the circumstances of this case. The plain
            terms of the rule simply do not authorize the admission
            of an SSA determination that plaintiff is disabled, to be
            utilized as substantive evidence in a personal injury
            action where plaintiff has the burden of proving she
            suffered an injury caused by an accident and that the
            injury impaired her ability to work.

                  ....

                   An SSA disability determination is of dubious
            probative value in a personal injury action, in any
            event. The lack of a meaningful adversarial process
            with respect to the cause, existence and extent of a
            plaintiff's alleged disability renders the SSA's
            conclusions on that issue unreliable.

                  ....

                  Also, an SSA disability determination must be
            periodically reviewed and is subject to being
            overturned. A jury, however, cannot be asked years
            later to reverse itself based on an SSA disability
            determination that was later overturned.

            [Id. at 317-19.]

      Moreover, here, there was no evidence the ruling prejudiced plaintiff's

case because he adduced testimony from several fact witnesses, including:

friends, a co-worker, a parish priest, a neighbor, and his daughter and wife,

explaining in detail plaintiff's condition prior to and after the accident and

describing the activities he could no longer perform as a result of the accident.

                                                                           A-0902-19
                                      20
Moreover, plaintiff's medical and psychological experts explained the severity

of his injuries and their impact on his physical and mental functioning and ability

to work.

      The trial judge did not err when she prevented plaintiff's counsel from

telling the jury during summation that the defense failed to presen t expert

testimony. During summations, plaintiff's counsel stated: "It's the evidence you

fail to see. Did you see any experts come in[?]" This drew an objection from

defendant's counsel, and the following colloquy occurred at sidebar:

            [Defendant's counsel]: Under the case law it's clearly
            prohibited to draw a negative inference if I don't call an
            expert that I clearly retained for the purpose of this trial.

            [The Court]: I'm going to sustain it.

                   ....

            [Plaintiff's counsel]: Well I'm not asking for an
            inference. I'm allowed to reference the fact that they
            don't have an expert. I disagree with [defendant's
            counsel's] analysis of the law.

            [The Court]: It depends how you're going to argue it.

            [Plaintiff's counsel]: Well all I'm saying is they didn't
            hear from an expert, that's it.

                   ....

            [The Court]: I think you could say what evidence you
            presented or what evidence was not presented.

                                                                             A-0902-19
                                        21
            [Plaintiff's counsel]: Okay.

            [The Court]: But no reference to not retaining experts.
            That's prohibited.

            [Defendant's counsel]: Okay, so you're going to sustain
            that?

            [The Court]: I'll sustain.

Addressing the jury, plaintiff's counsel then stated: "What evidence did you

hear from the defense regarding their alleged reasonableness of this flagging

system[?]" and proceeded to address the damages part of his summation.

      In Washington v. Perez, 219 N.J. 338, 343 (2014), our Supreme Court

held an adverse inference charge should rarely be invoked to address the absence

of an expert. The Court explained

                  [t]here are significant distinctions between the
            testimony of expert witnesses and the testimony of fact
            witnesses, which are pertinent to the adverse inference
            charge. . . .

                  ....

            . . . [I]n contrast to the fact witness setting, there are
            many strategic and practical reasons that may prompt a
            party who has retained an expert witness to decide not
            to present the expert's testimony at trial. . . .

                   Thus, when the witness whom a party declines to
            call at trial is an expert rather than a fact witness, the
            factors that may necessitate an adverse inference charge

                                                                          A-0902-19
                                         22
            addressing the absence of a fact witness are unlikely to
            be germane.

            [Id. at 361-64.]

      The judge's ruling constituted a sound application of the law. Plaintiff

was not prejudiced because his counsel was permitted to discuss the lack of

evidence defendant presented in summation without referring to the lack of

expert testimony. We discern no reversible error.

                                      B.

      We next address plaintiff's challenges to the in limine motion rulings.

Plaintiff asserts a CT scan, which was reviewed by a non-testifying doctor who

concluded there was "[n]o intracranial bleed[,]" was a "complex medical

diagnosis" and the "court erred in permitting reference to [the non-testifying

doctor's] complex medical diagnoses" through the testifying expert at trial.

Plaintiff argues this was inadmissible hearsay under N.J.R.E. 801(c) and our

holding in James v. Ruiz, 440 N.J. Super. 45 (App. Div. 2015).

      Similarly, plaintiff argues the court erred by permitting defense counsel

to cross-examine the treating psychiatrist about memory and cognitive ability

opinions authored by a non-testifying doctor. He asserts the testifying doctor

"never performed a memory test on plaintiff . . . [and] this testimony unfairly



                                                                         A-0902-19
                                      23
prejudiced plaintiff's presentation of his case by confusing the jury and seeming

to present [the testifying doctor] as contradicting plaintiff's other experts."

      In deciding the in limine motions, the trial judge stated:

                   The plaintiff relies primarily on James . . . for the
            proposition that . . . complex medical diagnoses of
            nontestifying experts cannot be brought in through the
            testimony of other experts and the contention by the
            defendants is that that premise was further refined by
            the [c]ourt in Gonzales [v. Hugelmeyer, 441 N.J. Super.
            451 (App. Div. 2015)] indicating that the [c]ourt in
            Gonzalez recognized that experts can in fact rely on
            testimony or findings of nontestifying experts if that
            opinion is not disputed.

                   And it seems clear to the [c]ourt . . . the fact that
            the CT scan showed no bleeding is at all not disputed.
            Plaintiff's position on that is that, whether it's disputed
            or not is not the point. The point is that no one relied
            on those findings because their doctors have indicated
            that you would not see the type of injury that occurred
            in this case, you would not see it in a CT scan.

                   The [c]ourt's review of the testimony as well as
            argument from counsel clearly indicates that the doctor
            was cross[-]examined on this, and was redirected on
            this and in a review of the [c]ourt's findings in Gonzalez
            the [c]ourt agrees with the defense that particularly
            since the finding in that CT scan is not disputed, that
            the concerns raised in James . . . are not at issue in this
            case.

                  In addition to that, the [c]ourt also finds that to
            the extent that it was raised in cross[-]examination
            based upon the fact that plaintiff's expert did review the
            medical records of the plaintiffs, did indicate in their

                                                                              A-0902-19
                                        24
            reports the various diagnostics that they reviewed
            including the CT scan that that is sufficient to allow
            cross[-]examination on what they reviewed, why they
            reviewed it and whether they relied upon it or not.

                  And to the extent that the experts can testify that
            they didn't rely on it because it's not relevant to the
            injury here in question then that is the expert's position.
            And in fact, the jury charge that [the court] would
            charge the jury on with regard to hearsay testimony of
            experts relying on the opinions of nontestifying experts
            specifically say that the jurors are to consider that
            testimony only in their determination of the basis of the
            expert's opinion and not as substantive evidence of
            finding of that expert and that they can take into
            consideration whether the expert relied or did not rely
            on that opinion.

      Plaintiff cites Brun v. Cardoso, 390 N.J. Super. 409, 421 (App. Div. 2006),

where we held the "'interpretation of an MRI may be made only by a physician

qualified to read such films,' and an MRI report [could ]not be 'bootstrapped into

evidence through [another doctor's] testimony.'" However, our holding in Brun

was dependent "on the complexity of MRI interpretations" and we held that

"before introducing complex medical reports pursuant to N.J.R.E. 803(c)(6), the

ability of the opposing side to cross-examine the author of such a report must be

assured." Id. at 421 (citing Norwacki v. Cmty. Med. Ctr., 279 N.J. Super. 276,

282-83 (App. Div. 1995) (stating "medical opinions in hospital records should

not be admitted under the business records exception where the opponent will


                                                                            A-0902-19
                                       25
be deprived of an opportunity to cross-examine the declarant on a critical issue

such as the basis for the diagnosis or cause of the condition in question.")).

      Therefore, Brun is inapposite because the parties agree the contents of the

CT scan were not in dispute. In Brun, the defendant was surprised by the change

in testimony. Here, there were no such concerns. The judge did not abuse her

discretion.

      Plaintiff argues his orthopedic expert opined plaintiff suffered from

epicondylitis as a result of the accident, requiring surgery to his right elbow. He

asserts the trial judge erred when she permitted defendant's neurosurgeon expert

to testify regarding the condition of plaintiff's right elbow was degenerative, and

the opinion should have been excluded because it exceeded the scope of

defendant's expert's report.

      On this issue, the trial judge stated:

              It's not disputed . . . that [defendant's expert] in his
              reports did not note his . . . opinion regarding the
              injuries to the right elbow and that there was no
              supplemental report issued by the defendants from [the
              expert] about the right elbow nor were there any
              amendments to interrogatories regarding [the expert's]
              report regarding the right elbow.

                    ....

                    This issue was address[ed] . . . in Congiusti [v.]
              Ingersoll-Rand Co., Inc., 306 N.J. Super. 126 [(App.

                                                                             A-0902-19
                                        26
Div.] 1997) wherein . . . the [c]ourt laid out a three part
test for the allowance of evidence that would be outside
the report. . . . [T]he [c]ourt needed to look at whether,
one, there was an absence of a design to mislead, an
absence of the element of surprise if the evidence was
admitted and three, absen[ce] of prejudice that would
result from the admission of the evidence and if there
was not an absence of these factors, then the testimony
could be excluded.

      The plaintiffs also argue in support of their
motion that to the extent that the [c]ourts have
recognized that an expert can testify beyond the
confines of the report if the opinion logically predicates
from statements that are already in the report is not
applicable here because the plaintiffs contend that that
opinion is not predicated on anything that [defendant's
expert] said in any of his prior reports because he
simply never mentioned the right elbow in his prior
reports.

        Notwithstanding those arguments, the [c]ourt
does have to weigh in this particular situation the
probative value versus the prejudicial value.
[P]laintiff[ is] clearly making a case that [he] suffered
an injury to his right elbow as a result of this accident.
Although the deposition of [defendant's expert] was a
de bene esse deposition which is a trial deposition, the
[c]ourt does have to weigh the fact that that deposition
. . . occurred in . . . April of 2019.

      There has been opportunity for the plaintiffs to
address this issue to the extent that they felt that they
were prejudiced in any way. Applications could have
been made to recall so to speak [defendant's expert] in
order for them to address this issue. There could have
been application to the extent that would have led to
increased costs on the part of the plaintiffs to have to

                                                              A-0902-19
                           27
              appear at and prepare, and/or prepare supplemental
              reports.

                    There could have been applications on the part of
              the plaintiff to address that with the [c]ourt and have
              the defendants potentially bear the cost of that re-
              deposition or to the extent that they wanted to again
              extend the deposition of [defendant's expert] to have an
              opportunity to further explore that opinion. That was
              available to the plaintiffs and that mitigates any
              prejudice that there would have been with regards to
              that opinion being raised at the time of [the expert's] de
              bene esse deposition.

The judge also noted there was no intentional design to mislead and it would not

have been a surprise to plaintiff that defendant's expert would opine on plaintiff's

elbow, as plaintiff was "on notice that the injuries in this matter were being

contested."

      We affirm substantially for the reasons expressed by the trial judge. We

add that plaintiff's motion was made the day of opening arguments. We have

stated: "An in limine motion, filed at such late date, is permissible only when it

addresses preliminary or evidentiary issues.        Even then, such motions are

'disfavor[ed.]'" L.C. v. M.A.J., 451 N.J. Super. 408, 411 (App. Div. 2017)

(alterations in original) (quoting Cho v. Trinitas Reg'l Med. Ctr., 443 N.J. Super.

461, 470 (App. Div. 2015)). Although plaintiff's in limine motion sought to

address an evidentiary issue, as the trial judge noted, it should have been


                                                                              A-0902-19
                                         28
addressed well in advance of trial. For these reasons we conclude the judge did

not abuse her discretion.

      The errors alleged by plaintiff on the cross-appeal neither individually nor

collectively constitute cumulative error warranting a reversal.

      Affirmed.




                                                                            A-0902-19
                                      29